Citation Nr: 1811945	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable initial rating for right ear hearing loss.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided a VA audiology examination in June 2012.  During the June 2017 hearing, the Veteran testified that his hearing acuity has worsened since that examination, and further testified that he was scheduled to undergo an audiology evaluation in August 2017 at a VA medical facility.  The Board finds that the June 2012 examination is too remote to adequately assess the Veteran's current right ear hearing loss, and the evidence of record is otherwise insufficient to adjudicate the claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).  Further, evidence resulting from the August 2017 evaluation has not been associated with the claims file.  As such, the Board finds that a remand is warranted in order to provide the Veteran another VA examination and to obtain any relevant evidence not already associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including, but not limited to, an August 2017 audiological evaluation.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2.  The Veteran should then be afforded a VA audiological examination to determine (a) the presence of left ear hearing loss; and (b) the current degree of severity of his right ear hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The AOJ should ensure that the examiner provides all information required for rating purposes.

If left ear hearing loss (as defined by VA regulations) is present, the examiner is asked to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that it was incurred in or due to his active duty.  

Any rendered opinion should be supported by a thorough rationale.

3.  The AOJ must re-adjudicate the claims.  If the benefits sought remain denied, the AOJ must issue a supplemental statement of the case to the Veteran and his representative.  After they have had a reasonable opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


